 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00024-TLN
10                               Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                        DISPOSITIONAL HEARING
11                          v.
12   CAMERON CALL,
                                                        COURT: Hon. Troy L. Nunley
13                               Defendant.
14

15                                              STIPULATION

16          Plaintiff United States of America, by and through Assistant United States Attorney Mira

17 Chernick, and defendant, by and through Shari Rusk, counsel for defendant, hereby stipulate as follows:

18          1.     The dispositional hearing in this case was originally set for April 2, 2020.

19          2.     By this stipulation, the parties request to continue the hearing to May 28, 2020, at 9:30

20 a.m.

21          IT IS SO STIPULATED.

22

23   Dated: April 3, 2020                                    MCGREGOR W. SCOTT
                                                             United States Attorney
24
                                                             /s/ MIRA CHERNICK
25                                                           MIRA CHERNICK
                                                             Assistant United States Attorney
26

27

28

      STIPULATION TO CONTINUE DISPOSITIONAL HEARING      1
     Dated: April 3, 2020                                /s/ SHARI RUSK
 1                                                       SHARI RUSK
                                                         Counsel for Defendant
 2
                                                         CAMERON CALL
 3

 4                                        FINDINGS AND ORDER

 5        IT IS SO FOUND AND ORDERED this 3rd day of April, 2020.

 6

 7

 8

 9                                                        Troy L. Nunley
                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE DISPOSITIONAL HEARING   2
